Citation Nr: 9911238	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  95-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected degenerative arthritis of the left 
knee, status post meniscectomy, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted service connection for 
degenerative arthritis of the left knee with an initial 
evaluation of 10 percent.  A notice of disagreement was 
received in September 1994, a statement of the case was 
issued in November 1994, and a substantive appeal was 
received in December 1994.  The veteran testified at a 
personal hearing at the RO in January 1995.


REMAND

Evidence of record shows that the veteran requested a 
personal hearing before a member of the Board sitting at the 
RO (Travel Board Hearing).  Such a hearing was scheduled for 
October 23, 1998, and the veteran was apprised of the date, 
time and place of that hearing by letter dated in September 
1998.  A copy of this notification letter is in the claims 
file and includes a handwritten notation to the effect that 
the veteran failed to report for the hearing.  In early 
November 1998, the RO transferred the claims file to the 
Board.

In late November 1998, the Board received certain mail from 
the RO which included an original letter from the veteran, 
dated October 13, 1998, in which the veteran reported that he 
would not be attending the scheduled October 23, 1998, 
hearing because he had not yet been able to gather the 
evidence required to support his claim.  The veteran also 
indicated that once he had everything required, he would 
contact the RO to reschedule a hearing before the Board.  
This October 13, 1998, letter from the RO does not have a 
date-stamp or any other indication as to the date it was 
received at the RO, and the RO's routing slip to the Board 
did not indicate when the letter was received at the RO.  
Under the circumstances, the Board believes that it must 
assume that the letter was received at the RO prior to the 
scheduled October 23, 1998, hearing and had simply not been 
associated with the claims file as of October 23, 1998, thus 
causing VA personnel to conclude that the veteran had failed 
to report when in fact he had canceled and indicated that he 
would reschedule in the future.  Accordingly, the Board may 
not properly proceed with appellate review at this time. 

The Board also notes that at the January 1995 RO hearing, the 
veteran testified that he had received recent medical 
treatment for the disability at issue from Alfred Akkeron, 
M.D.  While some reports from this physician dated in 1991 
are in the claims file, it does not appear that the records 
referred to by the veteran reflecting recent treatment have 
been obtained. 

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  Any VA medical reports (not already 
of record) documenting treatment for the 
disability in question should be 
associated with the claims file. 

2.  After obtaining any necessary consent 
to the release of medical records, the RO 
should contact A. Akkeron, M.D. and 
request copies of all clinical records 
documenting treatment since 1991 for the 
veteran's left knee disability.  

3.  The veteran should be notified that 
he is being placed on the list of those 
who wish to appear at a hearing before a 
member of the Board at the RO and he 
should be scheduled for such a hearing 
when feasible.  

4.  If the veteran indicates that he no 
longer wishes to appear at a hearing 
before a member of the Board sitting at 
the RO, or if he fails to appear for a 
scheduled hearing, then the RO should 
review the expanded claims file and 
determine if any additional development 
is necessary.  After accomplishing any 
such necessary development, the RO should 
review the veteran's claim and determine 
if entitlement to a higher rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure that the veteran is 
afforded the hearing he has requested and to assist the 
veteran with his claim.  The Board intimates no opinion as to 
the eventual determination to be made in this case.  The 
veteran is free to submit additional evidence and argument in 
support of his appeal.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 


